DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2019/071566 filed on August 12, 2019.
An amendment was filed by the applicant on September 26, 2022.
Claims 1-10 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0090590 A1) in view of Gizara (US 7,298,056).
Maurer et al. discloses a towable submersible vehicle, as shown in Figures 1-16, which may be either manned or autonomous, as described in paragraph 0044, said submersible vehicle being configured to be connectable to a surface vessel by means of a towing tether or line, defined as Part #73, as shown in Figures 8-9, and being further comprised of electrically powered sensors, sonar and communications equipment, as described in paragraph 0071, which are powered by one or more batteries, defined as Part #103, as shown in Figure 13, and a turbine driven generator for supplementing electrical power or recharging said one or more batteries, as described in paragraph 0071.  Said towing tether or line does not include a power supply cable, as shown in Figures 8-9.  Said submersible vehicle is further comprised of a pair of foils, defined as Part #11, and a pair of pitch planes, defined as Part #12, which are steerable by means of an electronic processor when said submersible is configured for autonomous operation, as described in paragraph 0050.  The controlling operations of said submersible vehicle when operated autonomously would originate from a processor aboard said surface vessel and communicate with an internal processor on said submersible vehicle, as described in paragraph 0044.  Said surface vessel would be inherently configured with a towing tether or line spool in order to facilitate the winding and unwinding of said towing tether or line.
Maurer et al., as set forth above, discloses all of the features claimed except for the use of an electric hydrogenerator that is reversible and is a selectable generator-motor which can be selected to propel a marine vessel.
Gizara discloses a turbine integrated hydrofoil for a marine vessel, as shown in Figures 1-8, which is comprised of an electric hydrogenerator, defined as Part #700, that is reversible and is configured to function as a generator-motor which can be selected to enable the guidance or propulsion of a marine vessel, defined as Part #100, as described in paragraph 0027, and shown in Figure 7.  Said electric hydrogenerator is configured within a hydrofoil, defined as Part #101, which can be steered, as shown in Figures 1-2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an electric hydrogenerator within a steerable hydrofoil to either generate electrical power or provide power to operate said electric hydrogenerator as a motor to propel a marine vessel, as taught by Gizara, in place of the turbine electric generator of the towable submersible vehicle as disclosed by Maurer et al. for the purpose of providing a towable submersible vehicle with an electric hydrogenerator that is configured as a generator-motor which is selectable as a motor in order to propel said towable submersible vehicle.

Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on September 26, 2022 regarding claims 11-21 and 29 have been fully considered but they are not persuasive.
The applicant argues that it would not be obvious to replace the turbine electric generator of the towable submersible vehicle as disclosed by Maurer et al. (US 2014/0090590 A1) with an electric hydrogenerator of the marine vessel as disclosed by Gizara (US 7,298,056) in order to provide a towable submersible vehicle with an electric generator that is reversible and is configured to configured to function as a generator-motor which can be selected to enable the guidance or propulsion of said towable submersible vehicle.
In response to the applicant’s argument, Maurer et al. discloses a towable submersible vehicle that “may be towed via a tether (73) towed by a surface vessel”, as indicated in paragraph 0046, and is not configured with means for propulsion simply as a cost saving measure.  Maurer et al. also discloses that said towable submersible vehicle is configured with a turbine electric generator for supplementing electric power or recharging batteries.  As a result, the examiner has relied upon the teachings of Gizara to demonstrate that the use of an electric hydrogenerator for a marine vessel is known in the art, and that it would be obvious to one of ordinary skill in the art to replace the turbine electric generator as disclosed by Maurer at el. with an electric hydrogenerator as disclosed by Gizara for the purpose of providing a towable submersible vehicle with an electric generator which can supplement electric power and recharge batteries, as well as providing a propulsion means for said towable submersible vehicle.  Therefore, for the reasons given above, the rejection of claims  11-21 and 29 is deemed proper and is not withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 29, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617